EXHIBIT 32.0 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 James R. Bradley, Jr., President and Chief Executive Officer and Mark A. Fritz, Senior Vice President, Chief Financial Officer and Treasurer of Home Bancorp Wisconsin, Inc. (the “Company”) each certify in their capacity as officers of the Company that they have reviewed the Annual Report of the Company on Form 10-K for the year ended September30, 2016 and that to the best of their knowledge: the Report fully complies with the requirements of Sections 13(a) of the Securities Exchange Act of 1934; and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. December28, 2016 /s/ James R. Bradley, Jr. Date James R. Bradley, Jr. President and Chief Executive Officer December28, 2016 /s/ Mark A. Fritz Date Mark A. Fritz Senior Vice President, Chief Financial Officer and Treasurer
